Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 1 of 8 PageID 1458

                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION


 CHRISTOPHER SQUITIERI et al,
      Plaintiffs,

 V.                                                                               8:19-cv-00906-JSM-AAS

 PASCO COUNTY SHERIFF CHRISTOPHER
 NOCCO et al,
      Defendants.                 /

                     PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY
                     INJUNCTION, TEMPORARY RESTRAINING ORDER AND
                                  PRELINARY INJUNCTION

            COMES NOW Plaintiffs, CHRISTOPHER J. SQUITIERI, JOHN HORNING,

 ANTHONY PEARN, JAMES STEFFENS, CHRISTOPHER STARNES, CHERYL

 HAZELTON, NIKOLAUS KRIZ, AARON ZIEGLER, SHANE METZLER, ROYCE

 RODGERS, CLIFF BALTZER, SEAN GIBSON, BRYAN SIKES, EDWARD LAPE,

 BRANDON MARCHIONE, DEAN MARIANI, RICHARDBYNUM, CHARLES KEPPEL JR,

 NICHOLAS SCRIMA and BRIAN KOZERA (collectively “Plaintiffs”), by and through their

 undersigned counsel, and moves this Court pursuant to Rules 65(a) and 65(b) of the Federal

 Rules of Civil Procedure for a preliminary injunction and temporary restraining order against

 Defendant, Pasco County Sheriff CHRISTOPHER NOCCO and anyone on his behalf, both

 directly and indirectly. As grounds therefore, Plaintiffs state as follows:

            1. On April 16, 2019, Plaintiffs filed a Federal Civil RICO Complaint against fifteen (15)

 of the named Defendants in this case, including Defendant, Pasco County Sheriff

 CHRISTOPHER NOCCO. See Dkt.11.1



 1
     References to court filings on this case will be denoted as “Dkt.___” and the appropriate docket number.


                                                           Page 1 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 2 of 8 PageID 1459



        2. On June 20, 2019, Plaintiffs filed an Amended Complaint against all the named

 Defendants in this case, including Defendant, Pasco County Sheriff CHRISTOPHER NOCCO.

 See Dkt. 7.

        3. On July 10, 2019, Plaintiffs effectuated service of process on forty four (44) of the

 forty five (45) named Defendants. Defendant, RICHARD BAIN was the only Defendant that

 service of process was not effectuated on.2 See Dkt.’s 59-103.

        4. Since this suit was filed on April 16, 2019, Pasco Sheriff’s Office deputies, under the

 supervision of Defendant, Pasco County Sheriff CHRISTOPHER NOCCO, have been retaliating

 against Plaintiffs, violating civil rights and causing mental and physical injuries. See the

 following instants:

                                  A.       PLAINTIFF NIKOLAUS KRIZ

        5. On July 12, 2019, Plaintiff, NIKOLAUS KRIZ was approached by a woman while

 swimming in the pool at his subdivision clubhouse.

        6. The woman accused Plaintiff, NIKOLAUS KRIZ of not liking the Home Owner

 Association President.

        7. The woman left the pool area for approximately ten (10) minutes before returning.

        8. Not long after the woman returned, a Pasco Sheriff’s Deputy arrived and ordered

 Plaintiff, NIKOLAUS KRIZ to get out of the pool.

        9. Plaintiff, NIKOLAUS KRIZ complied with the Deputy’s order and got out of the pool.

        10. The Deputy advised Plaintiff, NIKOLAUS KRIZ that he was being trespassed from

 the pool area of his subdivision by the Homeowners Association.

        11. Plaintiff, NIKOLAUS KRIZ advised the Deputy that he owned a home in the

 subdivision and had done nothing wrong to warrant being trespassed from the pool area of his
         2
             Bain could not be located to effectuate service of process.

                                                           Page 2 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 3 of 8 PageID 1460



 subdivision but he complied with the Deputy’s order, gathered his belongings and left the pool

 area.

         12. Plaintiff, NIKOLAUS KRIZ was walking home from the pool when the Deputy

 quickly walked up behind him and snatched him back with excessive force.

         13. As the Deputy grabbed Plaintiff, NIKOLAUS KRIZ the Deputy yelled that he was

 under arrest for trespassing after warning, even though the Plaintiff had left the pool area as the

 Deputy had ordered him to.

         14. The Deputy used an escalated use of force and a pain compliance technique against

 Plaintiff, NIKOLAUS KRIZ, without warrant, as the Plaintiff had been compliant and obliging

 to the Deputy’s orders. (Please see “Exhibit A.”)

         15. The Deputy then forcefully pushed Plaintiff, NIKOLAUS KRIZ into the side of his

 cruiser, which is not proper procedure for a compliant suspect, before searching him and placing

 him in the backseat.

         16. During transport to the Pasco County Jail the Deputy called Defendant, Lieutenant

 CLINTON CABBAGE who ordered him to return Plaintiff, NIKOLAUS KRIZ back to his

 residence.

         17. Defendant, Lieutenant CLINTON CABBAGE later advised Plaintiff, NIKOLAUS

 KRIZ that the Homeowners Association could not legally have him trespassed from the pool area

 of his subdivision.

         18. Defendant, Lieutenant CLINTON CABBAGE was one of the Defendants named in

 the Amended Complaint who retaliated against Plaintiff, NIKOLAUS KRIZ and had him

 wrongfully baker acted.




                                                  Page 3 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 4 of 8 PageID 1461



         19. It is also important to note that the Deputy that came and arrested Plaintiff,

 NIKOLAUS KRIZ was under the supervision of Defendant, CLINTON CABBAGE and is part

 of Pasco Sheriff’s Office’s STAR team which is part of the Intelligence Led policing division

 used to harass and intimidate prolific offenders until they are either arrested or flee the county.

         20. Plaintiff, NIKOLAUS KRIZ believes this was a calculated incident by the Defendant,

 CHRISTOPHER NOCCO and his staff, to intimidate and harass him.

                                 B.      PLAINTIFF BRIAN KOZERA

         21. Plaintiff, BRIAN KOZERA was joined this suit on June 20, 2019.

         22. On June 22, 2019 Plaintiff, BRIAN KOZERA received a text message from his wife

 around 10:00 pm and again at about 12:00 am stating that the Pasco Sheriff’s Office helicopter

 was flying over their home and property in a remote area of Pasco County, FL.

         23. Since having joined this suit less than one month ago, Pasco Sheriff’s Office has

 flown their helicopter over Plaintiff, BRIAN KOZERA’s remote property in Pasco County at

 least four (4) times and at all hours of the night.

         24. Plaintiff, BRIAN KOZERA believes that Defendant, CHRISTOPHER NOCCO and

 his staff are flying over his property in an attempt to intimidate and harass him and his family.

         25. Helicopters have been used by Defendant, CHRISTOPHER NOCCO and his staff on

 other occasions to intimidate, terrorize and harass USF students working at the Pasco County

 Body Farm by flying at a low altitude while students were trying to work.3

                               C. PLAINTIFF CHERYL HAZELTON

         26. Plaintiff, CHERYL HAZELTON has been harassed and intimidated by Defendants to

 the point that she moved out of state and concealed her location in fear for her life.


 3
  Sheriff Nocco also has signs posted up around the Body Farm to prevent the media from recording anything
 without written consent. See Exhibit B

                                                       Page 4 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 5 of 8 PageID 1462



         27. Pasco Sheriff’s Deputies had even showed up at Plaintiff, CHERYL HAZELTON’s

 home in Pinellas County, FL to harass and intimidate her before she fled the state.

         28. Defendants continue to issue subpoenas to Plaintiff, CHERYL HAZELTON for cases

 that she has no connection to.

         29. Plaintiff, CHERYL HAZELTON believes that the Defendants are issuing the

 subpoenas in an attempt to locate her as well as to continue intimidating and harassing her across

 state lines.

                                        II.     ARGUMENT

         In order to obtain a temporary restraining order or preliminary injunction, a Plaintiff must

 establish a substantial likelihood of success on the merits, that it will suffer irreparable injury

 unless the injunction issues, that the threatened injury outweighs whatever damage the proposed

 injunction may cause a Defendant, and that the injunction will not be adverse to the public

 interest. U.S. v. Florida, 870 F. Supp. 2d 1346, 1348 (N.D. Fla. 2012) (citing Siegel v. LePore,

 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc)). None of these factors is controlling however,

 the Court “must instead consider these elements and the strength of the showing made as to each

 of them together, and a strong showing of (for instance) likelihood of success on the merits may

 compensate for a relatively weak showing of public interest.” See Fla. Med. Ass'n, Inc. v. U.S.

 Dep't of Health, Educ., & Welfare, 601 F.2d 199, 203 n.2 (5th Cir. 1979).

                      A.      Plaintiffs Are Likely to Succeed on the Merits.

         The showing of a substantial likelihood of success on the merits is generally the most

 important prerequisite to obtaining temporary injunctive relief and only requires a showing of

 likely or probable, rather than certain, success. Schindler v. Schiavo, 403 F.3d 1232(11th Cir.

 2005). A movant must only show a substantial likelihood of success on one of its claims to



                                                   Page 5 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 6 of 8 PageID 1463



 obtain relief. See id. “Absent the clearest command to the contrary from Congress, federal courts

 retain their equitable power to issue injunctions in suits over which they have jurisdiction” as it is

 inappropriate “to allow the government to use the product of a tainted procedure.” Alabama-

 Tombigbee Rivers Coalition v. Department of Interior, 26 E3d 1103, 1107 (11th Cir. 1994).

        Plaintiffs and the public will be harmed if an injunction is not granted. Plaintiffs oppose

 Defendant, Sheriff NOCCO and anyone on his behalf, both directly and indirectly, actions of

 continuing the RICO activity against them and the citizen of Pasco County Florida while this suit

 is pending in this Court. Thus, causing Plaintiffs to be subjected to tampering with a witness,

 tampering with a victim, illegal retaliatory false arrest, false imprisonment, kidnapping, physical

 injuries, mental injuries, harassment and fear of being harassed and physically abused in

 retaliation for being a Plaintiff in this suit. See Exhibit B-photographs for the incident of Kriz

 and his injuries.

                          B.      Plaintiff Will Suffer Irreparable Harm.

        Unless a Temporary Restraining Order is granted, Plaintiffs and the public, face

 imminent threats and injuries of their person and Constitutional Rights. Due to Defendant,

 Sheriff NOCCO and anyone on his behalf, both directly and indirectly, attempting to have this

 suit terminated through RICO activity of tampering with a witness, tampering with a victim,

 illegal retaliatory false arrest, false imprisonment, kidnapping, physical injuries, mental injuries,

 harassment and fear of being harassed and physically abused. Absent injunctive relief,

 irreparable harm to the Plaintiffs and the public is imminent.

               C.      The Balance of Harm Supports Entry of Injunctive Relief.

        The balance of harm supports injunctive relief as Plaintiffs and the public will be

 imminently harmed if Defendant, Sheriff NOCCO and anyone on his behalf, both directly and



                                                   Page 6 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 7 of 8 PageID 1464



 indirectly, are allowed to continue its illegal RICO conduct of violating Plaintiffs and the

 public’s rights and causing injuries. See Exhibit B

                     D.    Entry of the Relief Would Serve the Public Interest.

         A Temporary Restraining Order serves the public’s interest since Defendant, Sheriff

 NOCCO and anyone on his behalf, both directly and indirectly, will have to comply with the

 law. “There is generally no public interest in the perpetuation of unlawful agency action… To

 the contrary, there is a substantial public interest ‘in having governmental agencies abide by the

 federal laws that govern their existence and operations.’” League of Woman Voters, 838 F.3d 12

 (11th Cir. 2016).

         Next, the public interest is to prevent the violations of rights and injuries caused by

 Defendant, Sheriff NOCCO and anyone on his behalf, both directly and indirectly. Allowing

 Defendant, Sheriff NOCCO and anyone on his behalf, both directly and indirectly, to continue its

 violations of the public’s rights and causing injuries is in direct conflict with the public’s interest.

 Absent injunctive relief there is the very real reality that one of the Plaintiffs could be fatally

 injured by Defendant, Sheriff NOCCO and anyone on his behalf, both directly and indirectly.

                                        III.    CONCLUSION

         For the reasons stated herein, Plaintiffs respectfully request that the Court enter a

 temporary restraining order and preliminary injunction enjoining Defendant, Sheriff NOCCO,

 his parties, officers, agents, servants, employees, and attorneys; all persons acting in active

 concert or participation with Defendant, Sheriff NOCCO, or under any of Defendant, Sheriff

 NOCCO’s supervision, direction, or control; or grant any other injunctive relief the Court deems

 necessary and appropriate.

                                                                  McGUIRE LAW OFFICES, P.A.
                                                                  1173 N.E. Cleveland Street

                                                    Page 7 of 8
Case 8:19-cv-00906-JSM-AAS Document 104 Filed 07/15/19 Page 8 of 8 PageID 1465



                                                             Clearwater, FL 33755
                                                             [727] 446-7659 fax: [727] 446-0905




                                                             _________________________
                                                             John F. McGuire, Esq.
                                                             Florida bar No.: 0000401
                                                             McGuire Law Offices, P.A.
                                                             1173 NE Cleveland Street
                                                             Clearwater, Fl 33755
                                                             (P) 727-446-7659
                                                             (F) 727-446-0905
                                                             mlawoff1@tampabay.rr.com

                                      CERTIFICATE OF SERVICE
         I hereby certify that on the 15th day of July, 2019, l mailed a copy of this Motion for
 Injunctive Relief to Defendant, Sheriff NOCCO’s counsel of record by U.S. Mail with first-class
 postage affixed to a sealed envelope addressed to the following:


         David J. Stefany
         Allen Norton & Blue, P.A.
         324 South Hyde Park Ave, Ste 225
         Tampa, FL 33606
         813-251-1210


                                                             McGUIRE LAW OFFICES, P.A.
                                                             1173 N.E. Cleveland Street
                                                             Clearwater, FL 33755
                                                             mlorm@tampabay.rr.com
                                                             ruth.gray@tampabay.rr.com
                                                             mlawoff1@tampabay.rr.com
                                                             [727] 446-7659 fax: [727] 446-0905




                                                             ___________________________
                                                             John F. McGuire, Esquire
                                                             FBN: 0000401
                                                             Counsel for Plaintiffs



                                               Page 8 of 8
